DETAILED ACTION
This Office action is a response to an Application No. 17/193,642 filed on 03/05/2021 in which claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62/985,469 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The claimed limitation(s) in this instant application of “establish a network connection for the endpoint to operate on the multi-purpose cellular network based on a service level agreement between a corresponding external network operator of the endpoint and the multi-purpose cellular network obtained via the third interface; and manage the network connection for the endpoint, wherein managing the network connection includes routing network traffic for the endpoint, to: a 4G core network of the corresponding external network operator via the first user interface for user traffic and via the second interface for control signals, if the core network of the corresponding external network is a 4G core network; or a 5G core network of the corresponding external network operator via the first user interface, if the core network of the corresponding external network is a 5G core network” do not have support in the prior application. The examiner cannot find the support of the claimed subject matter in the prior application. Accordingly, claims 1-20 are not entitled to the benefit of the prior application.

Drawings
The Examiner contends that the drawings submitted on 03/05/2021 are acceptable for examination proceedings.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 06/09/2021.
Claim Objections
Claims 1, 10, 11 and 20 are objected to because of the following informalities:
Claims 1 and 11 recite a contingent limitation not required to be performed by the several recitations of “if” conditional statement. In view of the broadest reasonable interpretation of the claims, MPEP 2111, these limitations may be interpreted in the sense that the limitation occurs when the conditional statement occurs, but also introduces the possibility that the conditional statement may not occur. If the condition for performing the conditional statement is not satisfied, the functionality recited by the statement need not be carried out in order for the claimed functionality to be performed. Since the claim fails to recite any specific limitations regarding the possibility that the conditional statement may not occur, the broadest reasonable interpretation of the claim allows for the possibility wherein no functionality is achieved when the condition statement is not achieved. Thus, the limitation may be optional.
Claims 10 and 20 recites the operator “/” in line 5 respectively. For clarity, it is suggested to change the operator “/” with a positively recited word or non-operator sign.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 2017/0374695 A1) hereinafter “Lau” in view of Dao et al. (US 2020/0045753 A1) hereinafter “Dao”. The U.S. reference, Lau, was cited in IDS filed on 06/09/2021.

Regarding claims 1 and 11, Lau discloses Claim 1 of a management system of a multi-purpose cellular network (see FIG. 1 and 2; see ¶ [0023], systems and/or methods implemented in wireless environment including user broadband devices, IoT devices, a wireless telecommunication network, external networks and APN assignment server and the wireless telecommunication network including RAN, APN steering devices, 4G core network, IoT core network and 5G core network) and Claim 11 of one non-transitory computer-readable media comprising computer-readable instructions, which when executed by one processor of a management system of a multi-purpose cellular network (see FIG. 9; see ¶ [0073] [0077], processor executing software instructions stored in a computer-readable medium/memory), comprising:
a first interface configured to communicatively couple with at least one fifth-generation (5G) base station of the multi-purpose cellular network (see FIG. 1 and 2; see ¶ [0023], the wireless communication network includes 5G core network and RAN includes one or more air interface technologies such as a 5G network consisting of one or more base stations/eNBs);
a second interface configured to communicatively couple with at least one fourth-generation (4G) base station of at least one external network operator (see FIG. 1 and 2 ; see ¶ [0023], RAN includes one or more air interface technologies such as a 4G LTE network; see ¶ [0034], External networks include one or more additional networks and 4G core network enable a UE to connect to external networks);
a third interface configured to communicatively couple with at least one external network operator (see FIG. 1 and 2; see ¶ [0023], RAN includes one or more air interfaces);
at least one memory having computer-readable instructions stored therein (see FIG. 9; see ¶ [0073] [0077], memory storing software instructions); and
one processor configured to execute the computer-readable instructions to (see FIG. 9; see ¶ [0073] [0077], processor executing software instructions stored in a computer-readable medium/memory):
receive a connection request for an endpoint to connect to the multi-purpose cellular network, the endpoint being associated with one of the at least one external network operator, wherein a core network of each external network operator is one of a fourth generation (4G) core network or a fifth generation (5G) core network (see FIG. 1, 2 and 4; see ¶ [0029-30] [0049-50], eNB includes one or more network devices that receive, process, and/or transmit traffic destined for and/or received from user broadband device and/or IoT device via an air interface and connected to a network device such as a site router that functions as an intermediary for information between eNB and 4G core network, IoT core network and/or 5G core network and APN steering device connection request originating from a UE to connect with a core network of a wireless telecommunication network);
establish a network connection for the endpoint to operate on the multi-purpose cellular network based on a service between a corresponding external network operator of the endpoint and the multi-purpose cellular network obtained via the third interface (see FIG. 1, 2 and 4; see ¶ [0025] [0030] [0050-51], user broadband device capable of communicating a request, to eNB, to establish a connection with the wireless telecommunication network. The request includes an APN ID, which may indicate a particular a core network to which the user broadband device is to connect); and
manage the network connection for the endpoint, wherein managing the network connection includes routing network traffic for the endpoint (see FIG. 1, 2 and 8; see ¶ [0053-54] [0071], the established connection between the UE and the appropriate core network may enable the UE to access the network services), to:
a 5G core network of the corresponding external network operator via the first user interface, if the core network of the corresponding external network is a 5G core network (see FIG. 1, 2 and 8; see ¶ [0071], when the APN ID of the connection request corresponds to a 5G APN ID, routing traffic from the UE to 5G core network. APN steering device may route the traffic in accordance with the APN routing policy).
 Although Lau discloses establish a network connection based on APN ID associated with a service, but does not explicitly disclose a service level agreement.
However, Dao discloses establish a network connection for the endpoint to operate on the multi-purpose cellular network based on a service level agreement between a corresponding external network operator of the endpoint and the multi-purpose cellular network obtained via the third interface (see ¶ [0087], UE subscription information include Service Level Agreement, QoS Policy and traffic routing policy (Access types e.g., 5G RAT or 4G RAT)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide as taught by Dao, in the system of Lau, so that it would provide to able to connect to access type based on the subscription of the UE including service level agreement (Dao: see ¶ [0087]).

Regarding claims 2 and 12, the combined system of Lau and Dao discloses wherein the first interface is a New Generation (NG) interface (Lau: see FIG. 1 and 2; see ¶ [0023], the wireless communication network includes 5G core network and RAN includes one or more air interface technologies such as a 5G network consisting of one or more base stations/eNBs).

Regarding claims 3 and 13, the combined system of Lau and Dao discloses wherein the second interface is an X2 interface (Lau: see FIG. 1 and 2 ; see ¶ [0023], RAN includes one or more air interface technologies such as a 4G LTE network).

Regarding claims 4 and 14, the combined system of Lau and Dao discloses wherein the management system comprises a core router including the first interface and the second interface, the core router being installed at a site component of the multi-purpose cellular network (Lau: see FIG. 1 and 2; see ¶ [0023] [0029-30], the wireless communication network including APN steering device such as site router).

Regarding claims 5 and 15, the combined system of Lau and Dao discloses wherein the core router is configured to simultaneously manage spectrum sharing of a plurality of endpoints on the multi-purpose cellular network according to respective service level agreements for each of the plurality of endpoints and establish communicating to respective core networks of the plurality of endpoints for transmission of user traffic and control signal using at least one of the first interface and the second interface, at least one core network of the core networks being the 4G core network and at least one core network of the core networks being a 5G core network (Lau: see FIG. 1, 2 and 4; see ¶ [0029-30] [0049-51], eNB includes one or more network devices that receive, process, and/or transmit traffic destined for and/or received from user broadband device and/or IoT device via an air interface and connected to a network device such as a site router that functions as an intermediary for information between eNB and 4G core network, IoT core network and/or 5G core network and APN steering device connection request originating from a UE to connect with a core network of a wireless telecommunication network and using the APN routing policy to determine which core network is appropriate for each connection request from a UE; and Dao: see ¶ [0087], UE subscription information include Service Level Agreement, QoS Policy and traffic routing policy (Access types e.g., 5G RAT or 4G RAT)).

Regarding claims 6 and 16, the combined system of Lau and Dao discloses wherein the management system comprises a cloud based component comprising the third interface that is communicatively coupled to a service management and orchestration component of the corresponding external network operator of the endpoint to generate, record and implement the service level agreement (Lau: see FIG. 1, 2 and 4; see ¶ [0029-30] [0049-50], eNB includes one or more network devices that receive, process, and/or transmit traffic destined for and/or received from user broadband device and/or IoT device via an air interface and connected to a network device such as a site router that functions as an intermediary for information between eNB and 4G core network, IoT core network and/or 5G core network and APN steering device connection request originating from a UE to connect with a core network of a wireless telecommunication network; and Dao: see ¶ [0087], UE subscription information include Service Level Agreement).

Regarding claims 7 and 17, the combined system of Lau and Dao discloses wherein the at least one external network operator is an operator of a public cellular network having the 4G core network or the 5G core network (Lau: see ¶ [0047], 4G core network, IoT core network, and/or 5G core network include some or all of a Public Land Mobile Network).

Regarding claims 8 and 18, the combined system of Lau and Dao discloses wherein the one processor is configured to execute the computer-readable instructions to configure a radio access network of the multi-purpose cellular network to be shared by a plurality of endpoints by partitioning a spectrum of the radio access network into virtual slices, each virtual slice of the virtual slices being assigned to one of the plurality of endpoints (Dao: see ¶ [0042], creating different network slices and connectivity resources can be divided between different sub-networks in the form of a resource slice).

Regarding claims 9 and 19, the combined system of Lau and Dao discloses wherein the service level agreement indicates a level of wireless connectivity available to the endpoint when connected to the multi-purpose cellular network (Dao: see ¶ [0087], UE subscription information include Service Level Agreement and traffic routing policy (Access types e.g., 5G RAT or 4G RAT)).

Regarding claims 10 and 20, the combined system of Lau and Dao discloses wherein managing the network connection is further includes measuring Key Performance Indicators (KPI) associated with operation of the endpoint on the multi-purpose cellular network, the KPIs including at least one of a Quality of Service (QoS) of a connection between the endpoint and the multi-purpose cellular network (Lau: see ¶ [0025] [0054], QoS requirements; and Dao: see ¶ [0087], QoS Policy).

Conclusion
The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Nimbavikar et al. (US 2020/0213939 A1) entitled: “Systems and Methods for Enhanced Frequency Allocation”
Shaw et al. (US 2020/0245185 A1) entitled: “Systems and Methods for On Demand Intelligent Analytics Dynamic Access Network Slice Switching and Carrier Aggregation”

A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462